Case 3:20-cv-00085-GCS Document 45 Filed 04/28/21 Page 1 of 3 Page ID #490




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS


ANDREW RUIZ,                                    )
                                                )
                                                )
       Plaintiff,                               )
                                                )
 vs.                                            )
                                                )   Case No. 3:20-cv-00085-GCS
 JOHN R. BALDWIN,                               )
 ALBERTO BUTALID,                               )
 JEFFREY DENNISON,                              )
 SCOTT THOMPSON,                                )
 and                                            )
 WEXFORD HEALTH SERVICES, INC.,                 )
                                                )
 Defendants.                                    )

                             MEMORANDUM & ORDER


SISON, Magistrate Judge:


       Plaintiff Andrew, an inmate within the Illinois Department of Corrections, brings

this action for deprivations of his constitutional rights pursuant to 42 U.S.C. § 1983 for

events that allegedly occurred Pinckneyville Correctional Center. Now pending before

the Court are Defendants’ March 15, 2021 motions on the issue of exhaustion (Doc. 40, 41,

43). That same day, Defendants filed the required Federal Rule of Civil Procedure 56

notice to Ruiz informing him of the of the consequences of failing to respond to the

motions for summary judgment. (Doc. 42, 44). As of this date, Ruiz has not responded to
    Case 3:20-cv-00085-GCS Document 45 Filed 04/28/21 Page 2 of 3 Page ID #491




the motion for summary judgment.1 For the following reasons, the Court GRANTS the

motions.

                                              DISCUSSION
         The following claims survived the Court’s screening of the complaint pursuant to

28 U.S.C. § 1915A:

Count 1 – Eighth Amendment claim against Butalid for deliberate indifference to serious
medical need;

Count 2 – First Amendment retaliation claim against Butalid for denying medical care in
response to Ruiz’s filing grievances against him;

Count 3 – Eighth Amendment claim against Thompson and Baldwin for deliberate
indifference to serious medical need; and

Count 4 – Eighth Amendment claim against Wexford Health Services, Inc., for deliberate
indifference to Plaintiff’s serious medical needs based on its policies and practices that
resulted in a denial of medical care.

(Doc. 15). The Court also added the Warden of Pinckneyville Correctional Center as a

Defendant because Ruiz also seeks injunctive relief.

                                                ANALYSIS

         Lawsuits filed by inmates are governed by the provisions of the Prison Litigation

Reform Act (“PLRA”). See 42 U.S.C. § 1997e(a). Pursuant to the Act, “no action shall be

brought with respect to prison conditions under section 1983 of this title, or any other

Federal law, by a prisoner confined in any jail, prison, or other correctional facility until

such administrative remedies as are available are exhausted.” Id. “To exhaust remedies,

a prisoner must file complaints and appeals in the place, and at the time, the prison


1       Pursuant to Local Rule 7.1(c), Plaintiff’s lack of a response could be interpreted as an admission
of the merits of the motions.
Case 3:20-cv-00085-GCS Document 45 Filed 04/28/21 Page 3 of 3 Page ID #492




administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2005). The

Seventh Circuit requires strict adherence to the PLRA’s exhaustion requirement –

exhaustion must occur before suit is filed. See, e.g., Dole v. Chandler, 438 F.3d 804, 809 (7th

Cir. 2006)(noting that “[t]his circuit has taken a strict compliance approach to

exhaustion”); Ford v. Johnson, 362 F.3d 395, 398 (7th Cir. 2004).

       As stated before, Ruiz has not responded to the motion despite being warned

through Defendants’ Rule 56 Notices and the time to respond to the motion has passed.

The Court considers Ruiz’s failure to respond as an admission of the merits of the motions

filed by Defendants. See SDIL Local Rule 7.1(c); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir.

2003). See also Flynn v. Sandahl, 58 F.3d 283, 288 (7th Cir. 1995)(noting that a failure to

respond constitutes an admission that there are no undisputed material facts). Based on

this admission and the record before the Court, the Court finds that Ruiz did not exhaust

his administrative remedies prior to filing this lawsuit.

                                        CONCLUSION
       For the foregoing reasons, the Court GRANTS the motions for summary

judgment on the issue of exhaustion filed by Defendants. (Doc. 40, 43). The Court

DISMISES without prejudice Ruiz’s claims against Defendants. Further, the Clerk of

Court is DIRECTED to enter judgment accordingly and close this case.

       IT IS SO ORDERED.                                                 Digitally signed
                                                                         by Judge Sison 2
       DATED: April 28, 2021.                                            Date: 2021.04.28
                                                                         10:44:03 -05'00'
                                                          ______________________________
                                                          GILBERT C. SISON
                                                          United States Magistrate Judge
